Citation Nr: 0608368	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had nine years, eleven months active duty service 
ending in February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in May 2004, and a 
substantive appeal was received in May 2004.  The record 
reflects that the appellant requested a Travel Board hearing 
in his May 2004 substantive appeal; however, the veteran 
withdrew the request in a signed statement later that same 
month.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
productive of Level III hearing acuity in the right ear and 
Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85 and Code 6100 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The May 2004 statement of the 
case, the March 2003 notice of the RO rating decision and an 
August 2002 letter informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the August 2002 letter, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the August 2002 letter was sent 
to the appellant prior to the March 2003 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that a July 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Moreover, the veteran signed a statement, which was received 
at the RO in July 2004, indicating that he had no further 
evidence to submit.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
August 2002), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of entitlement to an increased initial 
rating, this is a downstream issue from service connection 
and VA believes that the Dingess/Hartman analysis must be 
applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for bilateral 
hearing loss, but there has been no notice of the types of 
evidence necessary to establish the degree of disability or 
the effective date of any rating for hearing loss.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant a letter in August 2002 in 
which it advised the veteran of the need to submit evidence 
showing the existence of a current disability.  There is no 
prejudice to the veteran's claim that he was not specifically 
advised to submit evidence demonstrating the degree of the 
disability; the record includes a VA examination providing 
all of the appropriate data to evaluate the degree of the 
veteran's hearing loss.  Moreover, the veteran was clearly 
advised in the statement of the case and the supplemental 
statement of the case of the legal criteria for compensable 
evaluations for hearing loss disability.  The collective 
effect of these various communications was to effectively 
advise the veteran of the evidence necessary to prevail in 
his claim for a compensable rating. 

In addition, since the Board concludes below that the 
preponderance of the evidence is against granting a 
compensable rating for the veteran's hearing loss for any 
period of time contemplated by the appeal, any questions as 
to the appropriate effective date to be assigned are rendered 
moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.


Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation in November 2002, 
pure tone thresholds, in decibels, were as follows:
HERTZ

500
1000
2000
3000
4000
RIGHT
X
35
55
70
70
LEFT
X
40
60
55
65


The puretone average in the right ear was 58 decibels and the 
puretone average in the left ear was 55 decibels.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 88 percent in the left ear.  These 
audiological findings show Level III hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  Under 
Table VII, this warrants a noncompensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

The veteran has submitted a report from an August 2003 
private audiological evaluation.  Markings on a chart in that 
report appear to indicate that pure tone thresholds, in 
decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
35
45
X
65
LEFT
X
35
55
X
60


The Board notes that the August 2003 examination report does 
not indicate that the Maryland CNC test was employed to 
evaluate speech discrimination; the Maryland CNC test is the 
only form of speech discrimination testing that VA may apply 
in rating the veteran's hearing loss.  See 38 C.F.R. § 4.85.  
Furthermore, the examination did not contain puretone 
threshold readings at 3000 Hertz and, thus, a pertinent 
puretone average cannot be calculated for either ear.  
However, the August 2003 results at 1000, 2000, and 4000 
Hertz are reasonably consistent with the results of the 
November 2002 evaluation conducted by a VA audiologist.  The 
Board notes, in each disparity between the two examinations' 
puretone threshold readings, the August 2003 examination 
reflects less severe hearing loss than the November 2002 VA 
examination.

As noted above, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  In the present case the preponderance of the 
evidence is against assignment of a compensable rating for 
any period of time contemplated by the appeal.  Fenderson, 
supra.  The veteran may always advance a claim for an 
increased rating if his hearing loss disability increases in 
severity in the future.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


